Filed with the U.S. Securities and Exchange Commission on November 4, 2014 1933 Act Registration File No. 333-197427 1940 Act File No. 811-22980 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 2 [ X ] (Check appropriate box or boxes.) ANGEL OAK FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Buckhead Plaza 3060 Peachtree Road NW, Suite 500 Atlanta, Georgia 30305 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(404) 953-4900 Michael D. Barolsky, Esq., President c/o U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Ave., 10th Floor Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Brendan C. Fox Stephen T. Cohen Dechert LLP 1treet NW Washington, DC20006 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement. It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 This Post-Effective Amendment (“PEA”) No. 1 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Pre-Effective AmendmentNo.1 on FormN-1A filed October 27, 2014 and effective October 29, 2014.This PEANo.1 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Pre-Effective AmendmentNo.1 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirement for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Milwaukee, State of Wisconsin on November 4, 2014. Angel Oak Funds Trust By:/s/ Michael Barolsky Michael D. Barolsky President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated as of November 4, 2014. Signature Title /s/ Charles W. Baldiswieler* Trustee Charles W. Baldiswieler /s/ Alvin R. Albe, Jr.* Trustee Alvin R. Albe, Jr. /s/ Ira P. Cohen* Trustee Ira P. Cohen /s/ Michael D. Barolsky President Michael D. Barolsky /s/ Christopher M. Remington* Treasurer Christopher M. Remington *By: /s/ Michael D. Barolsky Michael D. Barolsky *Attorney-in-Fact pursuant to Powers of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
